Citation Nr: 0714186	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-14 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a clear and unmistakable error was made in a May 1998 
rating decision in not assigning separate compensable ratings 
for tinnitus in each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1972 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  By this action, the RO decided 
the question of whether there was clear and unmistakable 
error (CUE) in the decision that had awarded a single 10-
percent rating for tinnitus, which was in fact a May 1998 RO 
decision.  The appeal has been developed as to this CUE issue 
and consequently the Board will limit its consideration to 
the CUE question.


FINDINGS OF FACT

1.  By a May 1996 rating decision, the RO granted service 
connection for tinnitus and assigned a noncompensable rating.  
The veteran appealed the rating to the Board.

2.  Before the appeal was forwarded to the Board, by a May 
12, 1998, rating decision, the RO awarded a single 10 percent 
rating for tinnitus.

2.  With respect to assignment of ratings made in May 1996 
and May 1998, those rating decisions were subsumed by an 
April 13, 1999, Board decision that addressed the propriety 
of the noncompensable and 10 percent ratings assigned by the 
RO for tinnitus.


CONCLUSION OF LAW

The claim that the May 1998 decision was clearly and 
unmistakably erroneous in that separate compensable ratings 
were not assigned for tinnitus in each ear lacks legal merit.  
38 U.S.C.A. §§ 7104, 7111 (West 2002); 38 C.F.R. §§ 20.101, 
20.1104, 20.1400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's representative has advanced an argument to the 
effect that clear and unmistakable error (CUE) was made in 
not assigning separate compensable ratings for tinnitus in 
each ear.  The RO has interpreted this allegation as that of 
CUE and has developed the issue as such.  By way of a May 12, 
1998, rating decision, the RO awarded a single 10 percent 
rating.  However, at that time, the issue of entitlement to a 
higher rating was already on appeal to the Board.  By an 
April 13, 1999, decision, the Board addressed the propriety 
of the noncompensable rating that had previously been 
assigned and the 10 percent rating that had been made 
effective by the May 1998 decision.  This action had the 
effect of affirming the RO's decision on the matter, with the 
exception that the Board changed the effective date for the 
award of the 10 percent rating.

Based on this sequence of events, the May 12, 1998, RO rating 
decision was subsumed by the April 13, 1999, Board decision.  
See 38 C.F.R. § 20.1104 (2006); Olson v. Brown, 5 Vet. 
App. 430, 432-33 (1993).  When a rating decision is deemed 
subsumed by a supervening Board decision, then as a matter of 
law the rating decision cannot be the subject of a claim of 
CUE.  Rather, in such a case, the claimant's only available 
collateral attack of a prior action is with the Board 
decision.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400 (2006); Brown v. West, 203 F.3d 1378, 1381 (Fed. 
Cir. 2000).

In this case, the veteran's representative and the RO did not 
specify the decision to which they were addressing the CUE 
contention.  However, the RO specifically addressed the 
question of error in the "decision to grant compensation," 
which was in fact the May 1998 decision.  (As noted above, 
this was the only issue developed for appellate review.)  The 
May 12, 1998, RO decision may not be challenged on the basis 
of CUE because the decision in question has been subsumed by 
a later Board decision.  See Donovan v. West, 158 F.3d 1377 
(Fed. Cir. 1998).  Likewise, the April 13, 1999, Board 
decision may not be reviewed for CUE by the RO because to 
find otherwise would permit an inferior tribunal to 
collaterally review the actions of a superior one.  See Smith 
v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994).  To address 
allegations of CUE in the April 13, 1999, Board decision, a 
motion must be filed in accordance with 38 C.F.R. § 20.1404 
(2006).  Such a motion has not been made.

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Accordingly, the veteran's 
claim that there was CUE in not assigning separate 
compensable ratings for tinnitus in each ear must be denied.

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  The 
VCAA redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Given the law relative to CUE 
claims, the duties to notify and assist imposed by the VCAA 
are not applicable where CUE is claimed in an RO decision.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).


ORDER

The claim that the May 1998 decision was clearly and 
unmistakably erroneous in that separate compensable ratings 
were not assigned for tinnitus in each ear is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


